 



Exhibit 10.1
AFFILIATE STOCK PURCHASE AGREEMENT
     This Affiliate Stock Purchase Agreement (this “Agreement”), is made as of
April 5, 2007, by and between Frank Cassell of 1157 Taborlake Walk, Lexington,
Kentucky 40502 and Tom Cassell of 1157 Taborlake Walk, Lexington, Kentucky 40502
( Collectively, the “Sellers”) and Bruce Meyers, the representative of the
buyers of the Purchased Shares (defined below) (the “Buyers’ Rep.”).
RECITALS
     WHEREAS, the Sellers are the owner of 15,000,000 restricted shares of
common stock, $0.000001 par value (the “Purchased Shares”), of Convention All
Holdings, Inc., a Delaware corporation (the “Company”); and
     WHEREAS, the Sellers propose to sell to the Buyers’ Rep. the Purchased
Shares, on the terms set forth herein.
     WHEREAS, the Sellers hereby represent that they have sold prior to the
Closing (as defined) all or substantially all the assets of the Company and 100%
of the authorized issued and outstanding capital stock of the Company’s
wholly-owned subsidiary, (the “Subsidiary Sale”), prior to the date hereof; and
to sell the Purchased Shares without its inclusion.
     In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1. PURCHASE AND SALE
1.1 The Seller hereby agrees to sell, assign, transfer and deliver to the
Buyers’ Rep., and the Buyers’ Rep. hereby agrees to purchase from the Seller,
the Purchased Shares for an aggregate purchase price of US $650,000 (the
“Purchase Price”) to be paid in accordance with the provisions of Section 1.3
below. The Purchase Price has been calculated based upon the following:

  (i)   60% of the Purchase Price ($390,000.00) as payment to Sellers in
consideration for the Subsidiary Sale and sale of all or substantially all the
assets of the Company.     (ii)   40% of the Purchase Price ($260,000.00) as
cash for the Purchased Shares.

1.2 The Purchased Shares shall be transferred to the Buyers’ Rep. pursuant to
Section 4(2) and 4(6) of the Securities Act of 1933, as amended (the “Securities
Act”) and will be delivered in certificate form together with a Medallion
Guarantee of signature or other signature guarantee acceptable to the Company’s
transfer agent.
1.3 The closing of the transactions contemplated herein (the “Closing”) shall
occur on the date hereof (the “Closing Date”). At the Closing, the Buyers’ Rep.
shall wire the Purchase Price to an account designated by the Seller in exchange
for the Purchased Shares as set forth in Section 1.2 above.

 



--------------------------------------------------------------------------------



 



2. REPRESENTATIONS WARRANTIES AND COVENANTS OF THE SELLER
2.1 The Seller warrants, covenants and represents to the Buyers’ Rep. with the
intention of inducing the Buyers’ Rep. to enter into this Agreement that:

  (a)   immediately prior to and at the Closing, the Seller shall be the legal
and beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to the Buyers’ Rep. the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;    
(b)   the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby;     (c)
  the Seller is, and has been during the past ninety (90) days, an officer,
director, and 10% or greater shareholder and an “affiliate” of the Company, as
that term is defined in Rule 144 promulgated under the Securities Act;     (d)  
there are no circumstances that may result in any material adverse effect to the
Company or the value of the Purchased Shares that are now in existence;     (e)
  as of the Closing Date, the Seller shall not be indebted to the Company and
the Company shall not be indebted to the Seller;     (f)   the Seller does not
now, nor will it prior to or on the Closing Date, own, either directly or
indirectly, or exercise direction or control over, any common stock of the
Company other than the Purchased Shares;     (g)   the authorized capital of the
Company consists of 1,000,000,000 shares of common stock, par value $0.001
(“Common Stock”), of which a total of 15,707,600 shares of Common Stock have
been validly issued, are outstanding and are fully paid and non-assessable;    
(h)   no person, firm, corporation or any other entity has any right, agreement,
warrant or option, present or future, contingent or absolute, or any right
capable of becoming a right, agreement or option, to require the Company to
issue any shares of its capital stock or to convert any securities of the
Company or of any other company into shares of capital stock of the Company;    
(i)   the Company has no liabilities, due or accruing, contingent or absolute,
and is not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation which will not have been paid in full either
from the Purchase Price or prior to payment of the Purchase Price; and the
Seller will pay any and all outstanding liabilities of the Company out of the
Purchase Price;     (j)   the Company does not beneficially own, directly or
indirectly, shares in any other corporate entity;     (k)   the Company prior to
the Subsidiary Sale and sale of all or substantially all the assets of the
Companyhad good and marketable title to all of its assets, and such assets were
free and clear of any financial encumbrances;

2



--------------------------------------------------------------------------------



 



  (l)   the Company has filed all reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) of the Exchange
Act, (the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the United States Securities and
Exchange Commission (the “Commission”) promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing;     (m)   the Company is not a party
to or bound by any agreement or understanding granting registration,
anti-dilution, pre-emptive, tag-along, first refusal or other rights to any
person with respect to any of its equity or debt securities; no person has a
right to purchase or acquire or receive any equity or debt security of the
Company;     (n)   the Company is in compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder;     (o)   contemporaneously herewith, the Sellers as directors will
appoint a representative of the Buyers’ Rep. to the Board of Directors of the
Company;     (p)   the Sellers have tendered their resignations as an officers
and directors of the Company, to be effective on the Closing Date;     (q)   the
Sellers agree to execute and deliver such other documents and to perform such
other acts as shall be necessary to effectuate the purposes of this Agreement;
and     (r)   there are no existing claims against or affecting the Company or
the Sellers, nor are there any actions, suits, judgments, proceedings or
investigations pending or, threatened against or affecting the Company, at law
or in equity, before or by any court, administrative agency or other tribunal or
any governmental authority, nor does there exist any legal basis for same.    
(s)   Sellers represent that prior to the Closing, the sale of all or
substantially all the assets of the Company and the Subsidiary Sale shall have
been completed and that any all liabilities and duties associated thereto shall
be the sole responsibility of the Sellers. Sellers acknowledge and agree that
the Subsidiary Sale and sale of all or substantially all the assets of the
Company is a material inducement for the Buyers’ Rep. to enter into this
agreement.     (t)   As a condition to Closing, Sellers have received
shareholder consent permitting the Subsidiary Sale and sale of all or
substantially all the assets of the Company and have waived any and all claims
in right, title and interest affiliated thereto.     (u)   As a condition to
Closing, Sellers have received a legal opinion from Counsel for the Company
opining that the Subsidiary Sale and sale of all or substantially all the assets
of

3



--------------------------------------------------------------------------------



 



      the Company prior to Closing is not in violation of applicable Federal
Securities Law or Delaware General Corporations Law.     (v)   Sellers hereby
agree to indemnify Buyers’ Rep, the Company and the current and future
stockholders in the Company from any and all claims from any current
non-affiliated shareholders in the Company based upon the sale of all or
substantially all the business assets of the Company and the Subsidiary Sale.  
  (w)   The Company has been notified by its stock transfer agent that its
shares are DTC eligible.     (x)   The Company’s Registration Statement on
Form SB-2 (No. 333-136791) has been declared effective, no stop orders have been
issued by the Commission or any state regulatory body and the prospectus
contained in such registration statement is current.

3. REPRESENTATIONS AND WARRANTIES OF THE BUYERS’ REP.
     The Buyers’ Rep. represents and warrants to the Seller that the Buyers’
Rep. has the legal power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby. Upon reasonable
investigation, Buyers’ Rep further represents and warrants that the transaction
as described herein does not violate any agreement, court or other order that
the buyers on whose behalf Buyers’ Rep is acting are subject or a party to.
4. INDEMNIFICATION
4.1 The Seller hereby agrees to indemnify and hold harmless the Buyers’ Rep. and
the Company against any losses, claims, damages or liabilities to which the
Seller or the Company may become subject insofar as such losses, claims, damages
or liabilities arise out of or are based upon (i) the business and operations of
the Company prior to and up to and including the Closing Date for which the
Company has the primary liability; and in particular, any misrepresentation of
the Seller as contained herein; (ii) the breach by the Seller of any
representations and warranties contained in this Agreement, (iii) any
liabilities of the Company relating to the period from the Company’s inception
up through and including the Closing Date, (iv) any matters currently existing
that would negatively affect the validity of the Company’s listing on the
Over-the-Counter Bulletin Board and the effectiveness of the Company’s Form SB-2
resale registration statement (v) the Subsidiary Sale and sale of all or
substantially all the assets of the Company prior to the Closing. and (vi)
claims in right, title and interest made by non-affiliated shareholders based
upon the Subsidiary Sale. Damages of the Buyers’ Rep. are not limited to the
Purchase Price received by the Seller hereunder but will include the Buyers’
Rep.’s or Company’s actual cost of any claims and full costs of their
negotiations and/or defense
5. MISCELLANEOUS
5.1 The parties hereto acknowledge that they have obtained independent legal
advice with respect to this Agreement and acknowledge that they fully understand
the provisions of this Agreement.
5.2 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in United States dollars.
5.3 There are no representations, warranties, collateral agreements, or
conditions concerning the subject matter of this Agreement except as herein
specified.

4



--------------------------------------------------------------------------------



 



5.4 This Agreement will be governed by and construed in accordance with the laws
of the State of New York, regardless of conflict of laws principles. The parties
hereby agree to submit to the jurisdiction of the federal and state courts
located in New York county, of the State of New York with respect to any legal
proceedings arising from this Agreement.
5.5 The representations and warranties of the parties contained in this
Agreement shall survive the closing of the purchase and sale of the Purchased
Shares and shall continue in full force and effect for a period of one year.
5.7 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.
5.8 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.
***SIGNATURE PAGE FOLLOWS***

5



--------------------------------------------------------------------------------



 



Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

     
SELLERS
   
 
   
/s/ Frank Cassell
 
   
Frank Cassell
   
 
   
/s/ Tom Cassell
 
   
Tom Cassell
   
 
   
BUYERS’ REP.:
   
/s/ Bruce Meyers
   
 
Bruce Meyers, Buyers’ Rep.
   

6